ORDER
The Disciplinary Review Board having reported to the Court, recommending that THOMAS M. KEARNEY of MONTVALE, who was admitted to the bar of this State in 1984, and who was thereafter temporarily suspended from practice on March 14, 1991, be suspended from the practice of law for a period of six months for failing to deliver promptly to an estate beneficiary funds to which she was entitled and to provide an accounting, in *388violation of RPC 1.15(b), and for failure to cooperate with the ethics authorities, in violation of RPC 8.1(b);
And the Disciplinary Review Board having further recommended that respondent not be reinstated to the practice of law until all pending ethics complaints against him are resolved; and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are hereby adopted and THOMAS M. KEARNEY is suspended from the practice of law for a period of six months, effective March 14,1991; and it is further
ORDERED that respondent shall not be reinstated to the practice of law until all pending ethics complaints against him are resolved; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent shall be restrained and enjoined from practicing law during the period of his suspension and that he shall continue to comply with Administrative Guideline 23 of the Office of Attorney Ethics, which governs suspended attorneys; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.